 



Exhibit 10.1
SETTLEMENT AGREEMENT
     This Settlement Agreement (“Agreement”) is entered into by and among: Duke
University, a North Carolina nonprofit and educational institution; Orexigen
Therapeutics, Inc., a Delaware corporation; Eisai Inc., a Delaware corporation;
and Eisai Co., Ltd., a Japanese corporation (all collectively referred to herein
as the “Parties” or, individually, the “Party”).
RECITALS
     WHEREAS, on May 6, 2002, Elan Pharmaceuticals, Inc. (“Elan”) filed U.S.
Provisional Application No. 60/378,446, which was converted into U.S. Patent
Application No. 10/429,474 on May 2, 2003, relating to the use of zonisamide for
weight loss treatment and naming Julianne E. Jennings as the sole inventor;
     WHEREAS, on May 5, 2003, Elan filed PCT Application No. PCT/US03/14459,
claiming priority to U.S. Patent Application No. 10/429,474 and U.S. Provisional
Application No. 60/378,446;
     WHEREAS, in April 2004, Elan transferred any and all rights it had in PCT
Application No. PCT/US03/14459 to Eisai Co., Ltd., and Eisai Co., Ltd. is
presently the owner of this application and other related applications;
     WHEREAS, on May 17, 2002, Duke filed U.S. Provisional Application
No. 60/380,874, which was converted into U.S. Patent Application No. 10/440,404
on May 19, 2003, relating to the use of zonisamide and other compounds for
weight loss treatment and naming Kishore M. Gadde and Ranga R. Krishnan as
co-inventors;
     WHEREAS, on May 19, 2003, Duke filed PCT Application No. PCT/US03/15703,
claiming priority to U.S. Provisional Application No. 60/380,874;

1



--------------------------------------------------------------------------------



 



     WHEREAS, on July 12, 2004, Duke and Orexigen filed a civil action in the
United States District Court for the Middle District of North Carolina entitled
Duke University and Orexigen Therapeutics, Inc., v. Elan Corporation, plc, Elan
Pharma International Ltd., Elan Pharmaceuticals, Inc., Eisai, Inc., Eisai Co.,
Ltd., and Julianne E. Jennings, Civil Action No. 1:04CV00532 (“the Action”);
     WHEREAS, the parties to the Action have settled and dismissed the Action
and have settled certain other matters in the United States pursuant to a
December 14, 2006 Settlement Agreement;
     WHEREAS, the December 14, 2006 Settlement Agreement did not settle any
matters between or among the Parties outside the United States;
     WHEREAS, the Parties now desire to settle and resolve all prospective
litigation, proceedings and disputes outside the United States relating to the
Eisai Foreign Patent(s) and the Duke Foreign Patent(s) (as those terms are
defined in this Agreement), as set forth herein.
     NOW, THEREFORE, for good, valuable, and reciprocal consideration given and
received, the sufficiency of which is hereby acknowledged, and intending to be
legally bound, the Parties agree as follows:
1. DEFINITIONS. The following terms have the meanings ascribed to them, whether
in the singular or plural:
     1.1 “Duke” means Duke University and shall include and encompass Duke’s
divisions, subsidiaries, sub-entities, partners, joint-ventures, affiliates,
owners, executives, officers, directors, administrators, successors, agents,
insurers, underwriters, legal representatives, and present, past, or future
parents.
     1.2 “Orexigen” means Orexigen Therapeutics, Inc. and shall include and
encompass Orexigen’s divisions, subsidiaries, sub-entities, partners,
joint-ventures, affiliates, owners,

2



--------------------------------------------------------------------------------



 



executives, officers, directors, administrators, successors, agents, insurers,
underwriters, legal representatives, and present, past, or future parents.
     1.3 “Eisai” means Eisai Inc. and Eisai Co., Ltd. and shall include and
encompass each of their divisions, subsidiaries, sub-entities, partners,
joint-ventures, affiliates, owners, executives, officers, directors,
administrators, successors, agents, insurers, underwriters, legal
representatives, and present, past, or future parents, and shall also include
any successors in interest to or assigns of the Eisai Patent(s), defined herein.
     1.4 “Eisai United States Patent(s)” means any patent that includes a claim
which encompasses the use of zonisamide as the sole active ingredient to treat
obesity or other weight-related disorders or conditions that (a) issues from
U.S. Patent Application No. 10/429,474 filed on May 2, 2003, or (b) issues from
any other U.S. patent application claiming in whole or in part the benefit of
the filing date of, or which is otherwise based on the disclosure in, U.S.
Patent Application No. 10/429,474 filed on May 2, 2003 or U.S. Provisional
Application No. 60/378,446 filed on May 6, 2002.
     1.5 “Eisai Foreign Patent(s)” means any patent issued outside the United
States that includes a claim which encompasses the use of zonisamide as the sole
active ingredient to treat obesity or other weight-related disorders or
conditions that (a) issues from any patent application (such as a national phase
application) based on PCT Application No. PCT/US03/14459 filed on May 5, 2003,
or (b) issues from any other patent application filed outside the United States
claiming in whole or in part the benefit of the filing date of, or which is
otherwise based on the disclosure in, PCT Application No. PCT/US03/14459 filed
on May 5, 2003, U.S. Patent Application No. 10/429,474 filed on May 2, 2003 or
U.S. Provisional Application No. 60/378,446 filed on May 6, 2002.
     1.6 “Eisai Patent(s)” means, collectively, the Eisai United States
Patent(s) and the Eisai Foreign Patent(s).

3



--------------------------------------------------------------------------------



 



     1.7 “Duke United States Patent(s)” means any patent that includes a claim
which encompasses the use of zonisamide as the sole active ingredient to treat
obesity or other weight-related disorders or conditions that (a) issues from
U.S. Patent Application No. 10/440,404 filed on May 19, 2003, or (b) issues from
any other U.S. patent application claiming in whole or in part the benefit of
the filing date of, or which is otherwise based on the disclosure in, U.S.
Patent Application No. 10/440,404 filed on May 19, 2003 or U.S. Provisional
Application No. 60/380,874 filed on May 17, 2002.
     1.8 “Duke Foreign Patent(s)” means any patent issued outside the United
States that includes a claim which encompasses the use of zonisamide as the sole
active ingredient to treat obesity or other weight-related disorders or
conditions that (a) issues from any patent application (such as a national phase
application) based on PCT Application No. PCT/US03/15703 filed on May 19, 2003,
or (b) issues from any other patent application filed outside the United States
claiming in whole or in part the benefit of the filing date of, or which is
otherwise based on the disclosure in, PCT Application No. PCT/US03/15703 filed
on May 19, 2003, U.S. Patent Application No. 10/440,404 filed on May 19, 2003 or
U.S. Provisional Application No. 60/380,874 filed on May 17, 2002.
     1.9 “Orexigen’s Product” means any product containing zonisamide in
combination with any other active pharmaceutical agent, including but not
limited to bupropion, wherein zonisamide and the other active pharmaceutical
agent may be administered as a single dosage form or as separate dosage forms,
the product being intended for use in the treatment of humans, including but not
limited to the treatment of obesity or other weight-related disorders or
conditions.
     1.10 “Effective Date” means the date that this Agreement has been signed by
all of the Parties, which may be accomplished by counterparts.
     1.11 “Zonegran Product” means the pharmaceutical product currently marketed
by Eisai under the trademark ZONEGRAN®, containing zonisamide as the sole active
ingredient.

4



--------------------------------------------------------------------------------



 



     1.12 “Person” means any individual, entity, corporation, partnership, joint
venture, limited liability company, trust or unincorporated organization.
     1.13 “The December 14, 2006 Settlement Agreement” means the Settlement
Agreement entered into by and among the parties to the Action having an
Effective Date (as defined in that Settlement Agreement) of December 14, 2006.
2. RELEASES
     2.1 Releases by Duke and Orexigen. Duke and Orexigen, in consideration of
the agreements set forth herein, and intending to be legally bound, irrevocably
release and forever discharge Eisai from any actions, causes of action, claims,
suits, obligations, liabilities, and demands whatsoever, whether in law, in
equity or otherwise, arising under the laws of any country outside the United
States, whether known or unknown, asserted or unasserted, existing as of the
Effective Date, based upon, arising out of or in any way relating to either
(a) the Action; or (b) the Duke Foreign Patent(s).
     2.2 Release by Eisai. Eisai, in consideration of the agreements set forth
herein, and intending to be legally bound, irrevocably releases and forever
discharges Duke and Orexigen from any actions, causes of action, claims, suits,
obligations, liabilities, and demands whatsoever, whether in law, in equity or
otherwise, arising under the laws of any country outside the United States,
whether known or unknown, asserted or unasserted, existing as of the Effective
Date, based upon, arising out of or in any way relating to either (a) the
Action, or (b) the Eisai Foreign Patent(s).
     2.3 Limitations on Releases. The releases set forth above in Paragraphs 2.1
and 2.2 do not apply to: (a) any claims based upon or arising out of the rights
and obligations created by this Agreement; or (b) the rights of the Parties with
respect to the Duke United States Patent(s) and the Eisai United States
Patent(s) in any and all present or future proceedings in the U.S. Patent and
Trademark Office, including but not limited to any interference proceeding
relating to the Duke United States Patent(s), the Eisai United States Patent(s),
or the applications for those patents; (c) the rights of the Parties with
respect to the Duke Foreign Patent(s) and the Eisai

5



--------------------------------------------------------------------------------



 



Foreign Patent(s) in any and all present or future proceedings in any Patent
Office outside the United States; or (d) the rights of the Parties under the
December 14, 2006 Settlement Agreement.
     2.4 Waiver. Each Party acknowledges being familiar with Section 1542 of the
California Civil Code, which reads as follows:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.
Each Party acknowledges and agrees that the Party is releasing unknown claims
and waives all rights that the Party may have under Civil Code Section 1542 or
under any other statute or common law principle of similar effect.
3. COVENANT NOT TO SUE
     3.1 By Duke and Orexigen. Duke and Orexigen hereby covenant that they will
not, individually or collectively, assert the Duke Foreign Patent(s) or any
application for the Duke Foreign Patent(s) against Eisai or any of its
successors, assigns, licensees, sublicensees, customers, distributors,
suppliers, or users, for any conduct relating to the Zonegran Product, whether
occurring before, on, or after the Effective Date. Duke and Orexigen shall
impose this covenant on any third party to which Duke and Orexigen, may, after
the Effective Date, assign, convey, sell, lease, encumber, license, sublicense,
or otherwise transfer or grant any right in or to the Duke Foreign Patent(s) or
any right or interest therein. Breach of any portion of this Paragraph 3.1 shall
constitute a material breach of this Agreement.
     3.2 By Eisai. Eisai hereby covenants that it will not, individually or
collectively, assert the Eisai Foreign Patent(s) or any application for the
Eisai Foreign Patent(s) against Duke or Orexigen or any of their successors,
assigns, licensees, sublicensees, customers, distributors, suppliers, or users,
for any conduct relating to Orexigen’s Product, whether occurring before, on, or
after the Effective Date. Eisai shall impose this covenant on any third party to
which Eisai

6



--------------------------------------------------------------------------------



 



may, after the Effective Date, assign, convey, sell, lease, encumber, license,
sublicense, or otherwise transfer or grant any right in or to the Eisai Foreign
Patent(s) or any right or interest therein. Breach of any portion of this
Paragraph 3.2 shall constitute a material breach of this Agreement.
4. REPRESENTATIONS AND WARRANTIES
     4.1 By the Parties. Each Party represents and warrants that (a) it has not
assigned or transferred to any other persons or entities any of its claims,
demands, or causes of action settled and released herein, (b) it has the full
power and authority to enter into this Agreement and to perform its obligations
hereunder, (c) this Agreement is binding on and enforceable against it by the
other Parties in accordance with its terms, and (d) the compliance by each of
the Parties with its obligations hereunder will not conflict with or result in a
breach of any agreement to which such Party is a party or is otherwise bound.
     4.2 By Eisai. Eisai represents that Eisai Co., Ltd. has received an
assignment from Elan of all of Elan’s right, title and interest in the Eisai
Foreign Patent(s). Eisai further represents that Eisai Co., Ltd. has not
assigned or otherwise transferred any right, title, or interest in the Eisai
Foreign Patent(s), and that it is currently unaware of any Person with any
right, title, or interest in the Eisai Foreign Patent(s) other than Eisai Co.,
Ltd. Eisai further represents that, other than the Eisai Foreign Patent(s), it
is not currently seeking and does not currently possess any patent rights in any
country outside the United States relating to the use of zonisamide for the
treatment of obesity or other weight-related disorders or conditions.
     4.3 By Duke and Orexigen. Duke represents that Kishore M. Gadde and Ranga
R. Krishnan have assigned all of their right, title, and interest in the Duke
Foreign Patent(s) to Duke. Duke further represents that it has not assigned,
licensed or otherwise transferred any right, title, or interest in the Duke
Foreign Patent(s) to any Person, except to Orexigen. Orexigen represents that it
has not assigned, licensed or otherwise transferred any right, title, or
interest in the Duke Foreign Patent(s) to any Person, except to Duke. Duke and
Orexigen further represent

7



--------------------------------------------------------------------------------



 



that they are currently unaware of any Person with any right, title, or interest
in the Duke Foreign Patent(s), other than Duke and Orexigen.
5. TERM
     5.1 Term. This Agreement shall become effective on the Effective Date and
shall continue in force until the latter of (a) the expiration of the last of
the Eisai Foreign Patent(s) and the Duke Foreign Patent(s), or (b) the final
abandonment of all patent applications for the Eisai Foreign Patent(s) and the
Duke Foreign Patent(s).
6. GENERAL
     6.1 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of North Carolina (regardless of its or any other
jurisdiction’s choice of law principles).
     6.2 Further Assurances. Each Party agrees to take or cause to be taken such
further actions, and to execute, deliver, and file, or cause to be executed,
delivered, and filed, such further documents and instruments and to obtain such
consents, as may be reasonably required or requested in order to effectuate
fully the purposes, terms, and conditions of this Agreement.
     6.3 Severability. If any term, clause, or provision of this Agreement shall
be determined to be invalid or unenforceable, the unenforceable or invalid
article or provision shall be deemed deleted from this Agreement and replaced
with an article or provision which accomplishes, to the extent possible, the
original business purpose of such article or provision in an enforceable and
valid manner, and the validity of any other term, clause, or provision shall not
be affected.
     6.4 Counterparts. This Agreement may be executed (including, without
limitation, by facsimile signature) in one or more counterparts, with the same
effect as if the Parties had signed

8



--------------------------------------------------------------------------------



 



the same document. Each counterpart so executed shall be deemed to be an
original, and all such counterparts shall be construed together and shall
constitute one Agreement.
     6.5 Entire Agreement; Amendment. Except as set forth in Paragraph 6.12
herein, this Agreement constitutes the entire understanding and only agreement
between the Parties with respect to the subject matter hereof and supersedes any
and all prior or contemporaneous negotiations, representations, agreements, and
understandings, written or oral, that the Parties may have reached with respect
to the subject matter hereof. No agreements altering or supplementing the terms
hereof may be made except by means of a written document signed by the duly
authorized representatives of each of the Parties.
     6.6 Agency. Nothing herein contained shall be deemed to create or give rise
to an agency, joint venture, or partnership relationship or any fiduciary duty
among the Parties.
     6.7 Waivers and Amendments. Failure by any Party to enforce any provision
of this Agreement shall not be deemed a waiver of that provision or of any other
provision of this Agreement. Any claim of waiver of any right, obligation, term,
or condition of this Agreement and any claim that any provision of this
Agreement has been modified or amended shall be null and void unless such
waiver, modification, or amendment is made in writing and signed by authorized
representatives of all Parties.
     6.8 Assignment. This Agreement may be assigned by any Party.
     6.9 Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the Parties, their respective successors and assigns.
     6.10 Legal Counsel. All Parties have engaged legal counsel in the drafting,
negotiating, and finalizing of this Agreement and any presumption against the
drafter of any particular provision herein (or against the drafter of this
Agreement as a whole) shall be of no effect whatsoever and each Party covenants
to, and shall, refrain from asserting or relying upon any such presumption.

9



--------------------------------------------------------------------------------



 



     6.11 Notices. All notices required or permitted to be given hereunder shall
be given in writing, sent by facsimile and first class mail, and shall be sent
as follows:
     If to Duke:
Robert L. Taber, Ph.D.
Vice Chancellor, Science and Technology Development
Duke University Medical Center
Room 121 Davison Building, Box 3701
Durham, NC 27710
Fax: 919-681-7642
     with a copy to:
Craig S. Summers
Knobbe, Martens, Olson & Bear, LLP
2040 Main Street, 14th Floor
Irvine, CA 92614
Fax: 949-760-9502
     If to Orexigen:
Anthony A. McKinney
Chief Operating Officer
Orexigen Therapeutics, Inc.
12481 High Bluff Drive, Suite 150
San Diego, CA 92130
Fax: 949-271-3791
     with a copy to:
Craig S. Summers
Knobbe, Martens, Olson & Bear, LLP
2040 Main Street, 14th Floor
Irvine, CA 92614
Fax: 949-760-9502

10



--------------------------------------------------------------------------------



 



     If to Eisai:
Eisai Inc.
100 Tice Boulevard
Woodcliff Lake, NJ 07667
Fax: 201-746-3204
Attn: General Counsel
     with a copy to:
Covington & Burling LLP
One Front Street
San Francisco, CA 94111
Fax: 415-591-6091
Attn: Scott Schrader, Esq.
     6.12 December 14, 2006 Settlement Agreement Not Affected. This Agreement
does not supersede, change, modify or affect in any way the December 14, 2006
Settlement Agreement, which shall remain in full force and effect separate and
apart from this Agreement.
     IN WITNESS WHEREOF, the Parties hereto have caused their duly authorized
representatives to execute this Agreement.

                  DUKE UNIVERSITY       OREXIGEN THERAPEUTICS, INC.
 
               
By:
   /s/ ROBERT L. TABER       By:    /s/ GARY D. TOLLEFSON
 
               
Name:
   Robert L. Taber       Name:    Gary D. Tollefson
 
               
Title:
   Vice Chancellor       Title:    CEO & President
 
               
Date:
   9-12-07       Date:    Sept. 7th, 2007
 
               

11



--------------------------------------------------------------------------------



 



                  EISAI INC.       EISAI CO., LTD.
 
               
By:
   /s/ ALEXANDER SCOTT       By:    /s/ KENTA TAKAHASHI
 
               
Name:
   Alexander Scott       Name:    Kenta Takahashi
 
               
Title:
   VP, Business Development       Title:    General Counsel
 
               
Date:
   9-10-07       Date:    9-11-07
 
               

12